Order entered November 17, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00152-CR

                         JAVIER ARRIAGA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-55884-P

                                     ORDER

      Before the Court is appellant’s November 14, 2022 third motion to extend

the time to file his brief. As grounds for extension, appellant points to two

deficiencies with the record—a docket sheet missing from the clerk’s record, and

in the reporter’s record at volume three, page 127, a half-page of testimony that is

blocked out. Appellant’s counsel informs the Court that he has requested

supplementation of the clerk’s record to obtain the docket sheet, and he has
       attempted to contact court reporter Crystal R. Brown to request supplementation of

       the reporter’s record, but he has been unable to communicate with her. 1

                To allow appellant’s counsel time to rectify the issues with the record and

       complete appellant’s brief, we GRANT the motion to extend appellant’s brief. We

       ORDER appellant to file his brief by December 14, 2022.

                If appellant’s brief is not filed by December 14, 2022, the Court will abate

       this case to the trial court for a hearing on why the brief has not been filed and to

       address any outstanding issues with the record. See TEX. R. APP. P. 34.6(e),

       38.8(b)(2).

                We DIRECT the Clerk to transmit a copy of this order to the Honorable

       Raquel Jones, Presiding Judge, 203rd Judicial District Court; Crystal R. Brown,

       court reporter; and to counsel for the parties.

                                                                      /s/      LANA MYERS
                                                                               JUSTICE




1
    We note that Ms. Brown has left her position with the 203rd Judicial District Court and is now the court reporter for the
      44th Judicial District Court.



                                                               –2–